Citation Nr: 1628335	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for nasopharyngeal cancer.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2016.  

In March 2016, the Board requested a Veterans Health Administration (VHA) opinion.  The VHA opinion was obtained in July 2016.  As the decision is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  


FINDING OF FACT

Nasopharyngeal cancer is related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for nasopharyngeal cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2015). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).

II.  Analysis

The Veteran seeks service connection for nasopharyngeal cancer.  He maintains that his nasopharyngeal cancer is a result of exposure to herbicide agents, such as Agent Orange, during service in Vietnam.  

The Veteran is a Vietnam combat Veteran.  As such, he is presumed to have been exposed to herbicides during service and there is no affirmative evidence to the contrary.  

An October 2012 VA treatment record reflects nasopharyngeal cancer.  A statement received in December 2015 from multiple VA physicians notes that "[t]he nasopharynx is a part [of] the airway, anatomically."  

The July 2016 VHA expert medical opinion states that nasopharyngeal cancer falls under the category of head and neck cancer, rather than a respiratory cancer.  The explanation is persuasive that it is not considered a respiratory cancer.  The Board notes that although exposure to Agent Orange is presumed due to the Veteran's service in Vietnam, as nasopharyngeal cancer is not among the diseases listed as presumptively associated with Agent Orange exposure, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309(e).

The Veteran may, nonetheless, establish service connection if the evidence shows that his current nasopharyngeal cancer was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, 34 F.3d at 1039 (Fed. Cir. 1994).  In that respect, the July 2016 VHA opinion notes that medical literature shows not only an increased risk of nasopharyngeal cancer in association with service in Vietnam but also a higher incidence of the cancer.  Based upon a review of the whole of the record, it was concluded to be at least as likely as not that the Veteran's nasopharyngeal cancer is a result of service in Vietnam.  

In consideration of the evidence of record, the Board finds that the Veteran's nasopharyngeal cancer.  In reaching a determination, the Board has afforded significant probative value to the VHA expert medical opinion.  The rationale provided for the opinion expressed is based upon objective findings, reliable principles, and sound reasoning.  The Board notes that this finding is limited to the specific facts and circumstances of the Veteran's case.

Here, the evidence is in at least equipoise and resolving any reasonable doubt in the Veteran's favor, service connection for nasopharyngeal cancer is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for nasopharyngeal cancer is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


